DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Claim Status
Claim 1 has been amended; support for this amendment can be found in original claims 2-3, in the specification on page 7 lines 1-17, and in the Examples 1, 3, 4, and 6-18 shown in Table 1. 
Claims 2 and 3 are cancelled.
Claims 4 has been amended to depend on claim 1.
Claim 4 and 5 have been amended to remove the period in the middle of the claims.
Claim 17 has been added; support for this claim can be found in original claim 3 and in the Examples 1, 3, 4, and 6-18 shown in Table 1. 
Claims 1, 4-7, 9-14, and 16-17 are currently pending and have been examined on the merits in this office action.

Response to Arguments
Applicant’s arguments with respect to the reference Ise (US 2018/0277835 A1) with respect to the amendment to the claims are moot due to the amendment to the claims. 
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-2, 4-10, 12-13, and 16 have been considered but are moot due to the amendment to the claims.
A new rejection has been set forth below of over Takami et al (US 2015/0010820 A1) in view of Zhang et al (US 2017/0077510 A1) further in view of Zhamu (US 8962188 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al (US 2015/0010820 A1) in view of Zhang et al (US 2017/0077510 A1) further in view of Zhamu (US 8962188 B2).
Regarding claims 1, 4-5, and 7 Takami discloses an electrode comprising an active material-containing layer comprising an active material, a binder, and a conductive agent ([0012], [0039]).
Takami discloses an active material comprising monoclinic niobium titanium composite oxide particles ([0010]) which satisfies the following expression (1):
0.5≦(α/β)≦2  (1)

While Takami does not explicitly disclose the claimed 1.5≦(α/β)≦2.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the disclosed range with a reasonable expectation that it would lead to a successful active material (MPEP 2144.05 I). Additionally, the skilled artisan would have found it obvious to have optimized the (α/β) to within the claimed range in an effort to arrive at a desired balance between battery capacity and electron conductivity (MPEP 2144.05 II).
Takami further discloses the monoclinic niobium titanium composite oxide particles which are able to insert and extract Li ions ([0010]). 
Takami further discloses the presence of a conductive agent, and discloses examples of the conductive agent may include acetylene black, carbon black, coke, carbon fiber, graphite, metal compound powder, and metal powder and that the kind of the conductive agent may be one kind or two or more kinds ([0042]). Takami discloses these conductive agents are mixed with the active material and a binder to produce a slurry ([0045]). The examiner notes that Takami recognizes the need to improve the electron conductivity of the active material due to the (α/β) ratio selected ([0016], [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the active material-containing layer carbon fibers and at least one of acetylene black, carbon black, coke, graphite, metal compound 
While Takami does not explicitly disclose wherein the carbon fibers are integrated to at least a part of surfaces of the niobium titanium composite oxide particles by the binder or the metal elements, Takami discloses a carbon material layer that covers at least a part of the surfaces of the niobium titanium composite oxide particles ([0014]). Takami further discloses these conductive agents are mixed with the active material and a binder to produce a slurry ([0045]).
Because Takami discloses the carbon material layer covering at least a surface, one of ordinary skill in the art would recognize that there would be a part of the surface that is not covered by the carbon material layer. One of ordinary skill in the art would also recognize that if the carbon fibers are mixed with the binder and the active material, which has at least a part of its surface uncovered by the carbon material layer, into a slurry, the carbon fibers would necessarily be are integrated to at least a part of the surfaces of the niobium titanium composite oxide particles by the binder. Therefore, Takami discloses wherein the carbon fibers are integrated to at least a part of surfaces of the niobium titanium composite oxide particles by the binder or the metal elements.
Takami further discloses, the niobium titanium composite oxide can be represented by                         
                            
                                
                                    A
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    M
                                
                                
                                    y
                                
                            
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    O
                                
                                
                                    7
                                    ±
                                    z
                                
                            
                        
                    , wherein A can represent Li, and 0≤x≤5, 0≤y≤0.5, -0.3≤z≤0.3 ([0018]).
However, modified Tamaki does not disclose wherein M comprises K, or K and Ta.
Zhang teaches a monoclinic niobium titanium composite oxide can be represented by                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            y
                                        
                                    
                                    O
                                
                                
                                    7
                                    ±
                                    δ
                                
                            
                        
                    , wherein the element M can represent K, and 0≤x≤5, 0≤y≤0.5, 0≤                        
                             
                            δ
                        
                     ≤0.3 (“The niobium-titanium composite oxide mainly exhibits a monoclinic crystal structure” [0036], [0044]), thus overlapping the claimed range of                          
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    M
                                
                                
                                    w
                                
                            
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    ±
                                    y
                                
                            
                            
                                
                                    O
                                
                                
                                    7
                                    ±
                                    z
                                
                            
                        
                     (0≤x≤5, 0≤y≤0.5, −0.3≤z≤0.3, 0.001≤w≤0.005, where M represents K, or K and Ta), and in the case where the 
Zhang teaches this composite oxide is preferable, because even if a part of the niobium atoms are substituted by the element M, which form a solid solution, the capacity does not substantially decrease ([0044]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zhang within the niobium titanium composite oxide of Takami and substituted the niobium titanium composite oxide composition of Takami with the niobium titanium composite oxide composition of Zhang with the expectation that even if a part of the niobium atoms are substituted by the element M the capacity would not substantially decrease. Further, this modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Modified Takami does not disclose the carbon fibers comprise one or more metal elements selected from the group consisting of Fe, Co and Ni or have an average fiber diameter in a range of 5 nm to 100 nm. 
Zhamu teaches an anode for a lithium secondary battery comprising an integrated nano-structure of electrically conductive nanometer-scaled filaments (Abstract). Zhamu further discloses that the purpose of the conductive nanometer-scaled filaments is to form a network of electron-conducting paths for the anode (C7 / L32-36). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized, as Takami’s carbon fiber, the catalytically vapor-grown carbon nano fiber, as taught by Zhamu, (reading on claim 7) which was synthesized from common catalysts such as Fe, Co, or Ni so as to have a diameter smaller than 100 nm and greater than 10 nm, and a length-to-diameter ratio no less than 10, with the expectation that such a modification would successfully provide improved electron conductivity to the active material by way of providing electron-conducting paths.
Takami further discloses the average primary particle diameter of the niobium titanium composite oxide particles is 1 µm or less to reduce the resistance associated with the diffusion of Li ions in the particles, and the average primary particle diameter is 0.05 µm or more to obtain a high crystallinity so a high capacity can be reached ([0023]) which is within the claimed range of 0.05 µm to 2 µm. 
While modified Takami does not explicitly disclose
1/10000≦(γ/σ)≦1/100 or 1.5/10000≦(γ/σ)≦1/1000
wherein γ represents a weight of all the metal elements in the carbon fibers, and σ represents a weight of carbon in the carbon fibers,
≦(γ/σ)≦1/100 or 1.5/10000≦(γ/σ)≦1/1000 occurs when the ratio of the fiber length to fiber diameter is preferably 10 or more and 1000 or less (P13 / L24-27) when the carbon fiber is a catalytically vapor-grown carbon fiber (P12 / L5-11) and modified Takami discloses catalytically vapor-grown carbon fibers (Zhamu; C 19 / L27-41) having a length-to-diameter ratio of 10 or more (Zhamu; C18 / L57-58), modified Takami thus necessarily possesses a (γ/σ) that overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the disclosed range of modified Takami with an expectation that such a modification would successfully provide improved electron conductivity to the active material by way of providing electron-conducting paths.

Regarding claim 6, modified Takami discloses all of the limitations of claim 1 as set forth above. Modified Takami discloses the monoclinic niobium titanium composite oxide can be represented by                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            y
                                        
                                    
                                    O
                                
                                
                                    7
                                    ±
                                    δ
                                
                            
                        
                    , wherein the element M can represent K, and 0≤x≤5, 0≤y≤0.5, 0≤                        
                             
                            δ
                        
                     ≤0.3.
Zhang further teaches that M can represent a combination of two or more of Mg, Al, Mo, W, Fe, and K, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have chosen to utilize, alongside K, one or more of Mg, Al, Mo, W, and Fe with the reasonable expectation that this would continue to successfully prevent the capacity substantially decreasing even if a part of the niobium atoms are substituted by the element M. The prior art can be modified or combined to reject claims as prima facie obvious as long as 

Regarding claim 9, modified Takami discloses all of the limitations of claim 1 as set forth above.
Takami further discloses an electrode comprising the active material and a secondary battery comprising a positive electrode, a negative electrode comprising the active material, and a nonaqueous electrolyte ([0012]).

Regarding claim 10, modified Takami discloses all of the limitations of claim 9 as set forth above.
Takami further discloses a battery pack comprising the secondary battery ([0013]).

Regarding claims 12-13, modified Takami discloses all of the limitations of claim 10 as set forth above.
Takami further discloses the battery pack, comprising plural of the secondary battery, wherein the secondary batteries are electrically connected in series or in parallel ([0084]). Even further, Takami discloses a vehicle comprising the battery pack ([0087]).

Regarding claim 16, modified Takami discloses all of the limitations of claim 1 as set forth above. Takami discloses a content of the active material in the active material-containing layer is from 90 to 99% by weight and a content of the binder in the active material-containing layer is from 2 to 7% by weight ([0044]). 

claim 17, modified Takami discloses all of the limitations of claim 1 as set forth above. Modified Takami discloses the monoclinic niobium titanium composite oxide can be represented by                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            y
                                        
                                    
                                    O
                                
                                
                                    7
                                    ±
                                    δ
                                
                            
                        
                    , wherein the element M can represent K, and 0≤x≤5, 0≤y≤0.5, 0≤                        
                             
                            δ
                        
                     ≤0.3, therefore, modified Takami discloses the monoclinic niobium titanium composite oxide can be represented by                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            y
                                        
                                    
                                    O
                                
                                
                                    7
                                    ±
                                    δ
                                
                            
                        
                    , wherein the element M is K.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al (US 2015/0010820 A1) in view of Zhang et al (US 2017/0077510 A1) further in view of Zhamu (US 8962188 B2), as applied to claim 10, and further in view of Yoshida et al. (US 2016/0276663 A1).
 Regarding claim 11, modified Takami discloses the limitations of claim 10 as set forth above, Takami further discloses the desire to connect multiple batteries in series using a lead ([0084], [0085]), however, fails to disclose an external power distribution terminal and a protective circuit. 
Yoshida discloses a battery pack (20 for example in Fig. 11 and 12) includes a plurality of unit cells (21 in Fig. 11 and 12) wherein each of the unit cells is a flat-type nonaqueous electrolyte battery ([0175]). The unit cells have a negative electrode terminal (6 in Fig. 11 and 12) and a positive electrode terminal (7 in Fig. 11 and 12, [0176]). Yoshida also discloses a thermistor (25 in Fig. 12), a protective circuit (26 in Fig. 11 and 12) and an energizing terminal (27 in Fig. 11 and 12) are mounted on a printed wiring board (24 in Fig. 11 and 12) arranged opposed to the side plane where the negative electrode terminal and the positive electrode terminal of the unit cell are extended ([0177]). When the thermistor detects that the temperature of the cells is greater than a predetermined temperature, a signal is sent to the protective circuit to shut down a plus-side wirer (34a in Fig. 12) and a minus-side wirer (34b in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the energizing terminal and protective circuit of Yoshida in the battery pack of modified Takami to in order to provide protective measures for a battery pack that may experience over-heating or voltage issues. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al (US 2015/0010820 A1) in view of Zhang et al (US 2017/0077510 A1) further in view of Zhamu (US 8962188 B2) as applied to claim 13, and further in view of Ise et al. (US 2018/0277835 A1).
Regarding claim 14, modified Takami discloses the limitations of claim 13 as set forth above, however, fails to disclose the vehicle comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
Ise teaches that when battery capable of performing rapid charge-and-discharge is used as the power source for vehicles, the motive performances of the automobile can be improved, and the regenerative energy of power can be efficiently recovered ([0004]). Ise then discloses a vehicle (400 in Fig. 11 and 12) including a battery pack (300 in Fig. 11, [0254]). Ise discloses that the vehicle also includes a regenerative brake mechanism (not shown in Figures) that rotates a drive motor (45 in Fig. 12) when the vehicle (400 in Fig. 11 and 12) is braked, and converts kinetic energy into regenerative energy ([0271]). Ise further discloses the regenerative energy, recovered in the regenerative brake mechanism, is inputted into an inverter (44 in Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the regenerative braking mechanism of Ise in the vehicle of modified Takami to provide efficient recovery of regenerative energy that can be converted into current that is able to be utilized by a vehicle power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                         

/Maria Laios/Primary Examiner, Art Unit 1727